DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 7 the limitation “between the first and substrate and the second substrate” should read “between the first substrate and the second substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 2, the limitations “a moisture content of at least 0.08 wt%” and “a moisture content of at least 0.05 wt%” respectively, are unclear and render the claims indefinite. Specifically, it is unclear what the upper bound on these ranges is, as if the wt% was 1.0 it would imply a layer of pure moisture. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “a moisture content”. 
Regarding claim 2, this claim depends on claim 1 which includes a newly amended limitation requiring “a barrier layer” and an old limitation requiring at least 0.08 wt% moisture content in the interlayer. Claim 2 itself includes a broader limitation requiring 0.05 wt% moisture content, or in the alternative “a barrier layer”. This is unclear and renders the claim indefinite because in the first prong of claim 2 is a broader limitation than the one it depends on, and the second prong makes it unclear if the barrier layer of claim 2 is the same one from claim 1 or if it is intended to mean a second barrier layer. All of this makes the claim indefinite. Acc
Regarding claim 3, this claim already has a limitation of “a barrier layer is disposed between the second transparent conductive layer and the interlayer . . . ” so the newly amended limitation of “a barrier layer in contact with the second transparent conductive layer” is unclear and renders the claim indefinite. Are there one or two barrier layers? Accordingly, for the purpose of examining the claims currently pending, this claim language related to barrier layers will be interpreted to mean “a barrier layer”.

Regarding claims 4-8, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 9, 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kailasam et al. (US 2014/0022621 A1) in view of Zieba et al. (US 5,995,271).
Regarding claim 1, Kailasam teaches a non-light-emitting, variable transmission device comprising:  
	a first transparent conductive layer (See, e.g., layer 104 in Fig. 4B); 
	an electrochromic layer overlying the first transparent conductive layer (See, e.g., layer 106 in Fig. 4B);
	a second transparent conductive layer overlying the electrochromic layer (See, e.g., layer 112 in Fig. 4B); 
	a second substrate (See, e.g., substrate 102 in Fig. 4B);
	a barrier layer in contact with the second transparent conductive layer (See, e.g., portion 110’ of the counter electrode layer in Fig. 4B which is in contact with layer 112); and 
	an interlayer disposed between the barrier layer and the second substrate, wherein the interlayer has a moisture content of at least 0.08 wt% and wherein the interlayer extends at least partly through the electrochromic layer (See, e.g., layer 411 in Fig. 4B which is between layers portion 110’ of the counter electrode and substrate 102, and extends into layer 106, and note this limitation is met in light of the 112 rejection above because it necessarily has a moisture content).
	Kailasam lacks an explicit disclosure of a first substrate, the first transparent conductive layer overlying the first substrate, wherein the barrier layer is between the first substrate and the second substrate. 
	However, in an analogous electrochromic field of endeavor Zieba teaches packaging an EC device between two protective substrates (See, e.g., column 15 lines 46-55).
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kailasam to include another substrate opposite substrate 102, as taught by Zieba, to further protect the device and render it fit for practical applications (See, e.g., column 15 lines 46-55 which explain this advantage). Note that as modified, the first conductive layer would overly this “first substrate” and the barrier layer would be between the two substrates with the rest of the optical layers, meeting this limitation.
Regarding claim 2, Kailasam in view of Zieba teaches the device and further teaches wherein: the interlayer has a moisture content of at least 0.05 wt%; or the non-light emitting, variable transmission device further comprises a barrier layer disposed between the second transparent conductive layer and the interlayer, wherein the barrier layer extends at least partly through the second transparent conductive layer (Note that as only one of these limitations must be met to reject this claim, the fact that the interlayer has a moisture content meets this limitation in light of the 112 rejection above).
Regarding claim 3, Kailasam teaches a non-light-emitting, variable transmission device comprising:  
	a first transparent conductive layer (See, e.g., layer 104 in Fig. 4B); 
	an electrochromic layer overlying the first transparent conductive layer (See, e.g., layer 106 in Fig. 4B);
	a second transparent conductive layer overlying the electrochromic layer (See, e.g., layer 112 in Fig. 4B); 
	a second substrate (See, e.g., substrate 102 in Fig. 4B);
	a barrier layer in contact with the second transparent conductive layer (See, e.g., portion 110’ of the counter electrode layer in Fig. 4B which is in contact with layer 112); and 
	an interlayer disposed between the barrier layer and the second substrate, wherein the interlayer extends at least partly through the electrochromic layer (See, e.g., layer 411 in Fig. 4B which is between layers portion 110’ of the counter electrode and substrate 102, and extends into layer 106);
	wherein: 
	the interlayer has a moisture content of at most 0.05 wt%; or 
	a barrier layer is disposed between the second transparent conductive layer and the interlayer, and the barrier layer extends at least partly through the second transparent conductive layer or overlies a passageway that extends at least partly through the second transparent conductive layer (Note that as only one of these limitations must be met to reject this claim, the fact that the interlayer has a moisture content meets this limitation in light of the 112 rejection above).
	Kailasam lacks an explicit disclosure of a first substrate, the first transparent conductive layer overlying the first substrate. 
	However, in an analogous electrochromic field of endeavor Zieba teaches packaging an EC device between two protective substrates (See, e.g., column 15 lines 46-55).
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kailasam to include another substrate opposite substrate 102, as taught by Zieba, to further protect the device and render it fit for practical applications (See, e.g., column 15 lines 46-55 which explain this advantage). Note that as modified, the first conductive layer would overly this “first substrate” meeting this limitation.
Regarding claim 4, Kailasam in view of Zieba teaches the device and further teaches an electrochromic stack (See, e.g., electrochromic stack 114 in Fig. 4B), wherein the electrochromic stack comprises: 
	a first electrode layer that includes the electrochromic layer or an ion storage layer (See, e.g., the combination of layers 104 and 106 in Fig. 4B); 
	an ion conductor layer (See, e.g., layer 108 in Fig. 4B); 
	a second electrode layer that includes the other of the electrochromic layer or the ion storage layer (See, e.g., portion 110 of counter electrode layer in Fig. 4B), 
	wherein: 
	the ion conductor layer is disposed between the first and second electrode layers (See, e.g., Fig. 4B which shows this); 
	the first transparent conductor layer is closer to the first electrode than to the second electrode (See, e.g., Fig. 4B which shows this); and 
	the second transparent conductor layer is closer to the second electrode than to the first electrode (See, e.g., Fig. 4B which shows this).
Regarding claim 5, Kailasam in view of Zieba teaches the device and further teaches wherein the interlayer contacts the first transparent conductive layer (See, e.g., Fig. 4B which shows layer 411 contacting layer 104).
Regarding claim 9, Kailasam teaches a process of fabricating a non-light-emitting, variable transmission device, the process comprising: 
	forming a first transparent conductive layer (See, e.g., layer 104 in Fig. 4B); 
	forming an electrochromic layer overlying the first transparent conductive layer (See, e.g., layer 106 in Fig. 4B); 
	forming a second transparent conductive layer overlying the electrochromic layer (See, e.g., layer 112 in Fig. 4B); 
	detecting a particle that is deposited below the second transparent conductive layer (See, e.g., particle 305 in Fig. 3A), 	
	wherein the particle is a contaminate, ejecting a particle that lies below the second transparent conductive layer, leaving a passageway that extends at least through the second transparent conductive layer (See, e.g., paragraph [0074] which explains a defect/particle is ejected, and Fig. 3D which shows the passageway after ejection, which extends through layer 112 as shown in Fig. 3D and 4B); and 
	a second substrate (See, e.g., substrate 102 in Fig. 3D), an interlayer disposed between the second conductive layer and the second substrate, wherein the interlayer extends at least partly through the electrochromic layer (See, e.g., layer 411 in Fig. 4B which is between layer 112 and 102 and extends through layer 106).
	Kailasam lacks an explicit disclosure of a first substrate, wherein the first transparent conductive layer overlies the first substrate, joining the first substrate and the second substrate using an interlayer.
	However, in an analogous electrochromic field of endeavor Zieba teaches packaging an EC device between two protective substrates (See, e.g., column 15 lines 46-55).
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kailasam to include another substrate opposite substrate 102, as taught by Zieba, to further protect the device and render it fit for practical applications (See, e.g., column 15 lines 46-55 which explain this advantage). Note that as modified, the first conductive layer would overly this “first substrate” meeting this limitation and the two substrates would be joined via the cited interlayer.
	Kailasam in view of Zieba both lack an explicit disclosure wherein the interlayer has a moisture content of at most 0.05 wt%; or the process further comprises forming a barrier layer that extends at least partly through the second transparent conductive layer, wherein joining the first and second substrates is performed after forming the barrier layer.
	However, moisture content of the interlayer corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this value directly impacts the durability and longevity of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify moisture content of the interlayer to be within the claimed range for the purpose of optimizing the durability/longevity of the device.
Regarding claim 10, Kailasam in view of Zieba teaches the method set forth above and further teaches wherein after forming the second transparent conductive layer and before joining the first and second substrates, a void or a passageway extends at least through the second transparent conductive layer (See, e.g., Fig. 4B which shows this).
Regarding claim 12, Kailasam in view of Zieba teaches the method set forth above and further teaches wherein forming an electrochromic stack comprises: depositing a layer of the electrochromic stack over the particle, wherein the particle has been detected over the substrate (See, e.g., Fig. 3B which shows the particle underneath the layer 106).
Regarding claim 13, Kailasam in view of Zieba teaches the method set forth above and further teaches wherein the first transparent conductive layer is exposed along a portion of the passageway (See, e.g., in Fig. 3B how the layer 104 is exposed at least temporarily).
Regarding claim 14, Kailasam in view of Zieba teaches the method set forth above and further teaches wherein forming the barrier layer is performed such that a portion of the barrier layer is formed within or seals off the passageway (See, e.g., Fig. 4B which shows this).
Regarding claim 15, Kailasam in view of Zieba teaches the method set forth above and further teaches an electrochromic stack (See, e.g., electrochromic stack 114 in Fig. 4B), wherein the electrochromic stack comprises: 
	a first electrode layer that includes the electrochromic layer or an ion storage layer (See, e.g., the combination of layers 104 and 106 in Fig. 4B); 
	an ion conductor layer (See, e.g., layer 108 in Fig. 4B); 
	a second electrode layer that includes the other of the electrochromic layer or the ion storage layer (See, e.g., portion 110 of counter electrode layer in Fig. 4B), 
	wherein: 
	the ion conductor layer is disposed between the first and second electrode layers (See, e.g., Fig. 4B which shows this); 
	the first transparent conductor layer is closer to the first electrode than to the second electrode (See, e.g., Fig. 4B which shows this); and 
	the second transparent conductor layer is closer to the second electrode than to the first electrode (See, e.g., Fig. 4B which shows this).
Regarding claim 16, Kailasam in view of Zieba teaches the method set forth above and further teaches wherein the interlayer contacts the first transparent conductive layer (See, e.g., Fig. 4B which shows layer 411 contacting layer 104).

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 17, the prior art, alone or in combination fails to teach wherein the barrier layer extends at least partly through the second transparent conductive layer.

Regarding claims 7, 8, and 18-20, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra.

Response to Arguments
Applicant's arguments, filed on December 30th, 2021, with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872